DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,4  and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(2002-206851).
	Japanese reference teaches an ethylene absorber unit for a household refrigeration appliance comprising a housing(26 in figure 4) having walls and a receiving chamber, the receiving chamber having a holding duct(top and bottom unnumbered mounts), and at least one absorber pad(23,24;  para 0041, 0043, 0064) inserted in an exchangeable manner in the holding duct of the receiving chamber.  Japanese reference further teaches wherein the housing has a bottom wall, and the holding duct is disposed on the bottom wall of the housing.  Japanese reference further teaches wherein the holding duct is spaced from the side walls of the housing.   Japanese reference further teaches a household refrigeration device comprising a housing(2), at least one receiving chamber formed in the housing for accommodating food, and at .  
Allowable Subject Matter
Claims 2, 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
April 6, 2021